Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Status of Claims
This action is in reply to the amendment filed on 10/06/2020.
Claims 1-12 and 15 have been amended.
Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 8-16, & 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim(s) recite(s) preparing an implant for orthopedic replacement surgery by creating a 3D model of the implant to make changes to the viewable planes and remove unwanted bone protrusions shown in the 3D model, before selecting a finalized type of customized implant and transmitting the 3D model to an implant manufacturing center to be made before the orthopedic replacement surgery. Specifically, the claim recites “generating a pre-operative surgical plan for a specific patient, the surgical plan including a three-dimensional model of a patient’s joint indicating at least one resection plane, indicating at least one resection plane, identifying an irregularity in the three-dimensional model of the patient’s joint, generating a modified three-dimensional model of the a-patient’s joint indicating an irregularity removal, selecting an orthopedic implant corresponding to the modified three-dimensional, 
Turning to the dependent claims, claim 16 describe data gathering such as storing design parameters, claim 11 describes what the data as patient joint measurement, claims 2-5, 9, 14, 19 and 20 describe displaying data as ways of manipulating, adjusting, overlaying, marking, removing and contouring how the patient’s joint is displayed, and claims 6, 10, 12, 13 and 18 describes sending data by communicating, transmitting and receiving images of surgical plan data to remote locations. As such, these are all similar to features in the independent claim in that they are manual steps that are applied on a computer or insignificant extra solution activity.    
This judicial exception is not integrated into a practical application because the additional element(s) of the claim(s) such as the use of a computer readable storage medium and a graphical user 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of using a computer readable storage medium and a graphical user interface to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of preparing an implant for orthopedic replacement surgery by creating a 3D model of the implant to make changes to the viewable planes and remove unwanted bone protrusions shown in the 3D model, before selecting a finalized type of customized implant and transmitting the 3D model to an implant manufacturing center to be made before the orthopedic replacement surgery. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself. Therefore, the claim is not patent eligible.





Response to Arguments
Applicant’s arguments, see page 8, filed 10/06/2020, with respect to the Terminal Disclaimer have been fully considered and are persuasive.  The double patent rejection of claims 1, 4, 8, 9, 11, 15 and 20 have been withdrawn. 
Applicant argues that claim 1 has been amended to be directed to a “computer-aided surgical planning and orthopedic implant preparation method,” specific to use in a “computer-aided surgical planning” method, such as a display screen and a user input in addition to the computer readable storage medium already recited, e.g. see pgs. 8-10 of Remarks – Examiner disagrees.
Besides Fig. 2 not showing the automated irregularity removal process that the Applicant is referring to, an electronic stylus erasure tool used in CAD software is a technology that has already been used to solve the problem of removing surface irregularity from a digital bone model and are merely tools implementing an abstract idea.
Applicant’s arguments, see pages 10-17, filed 10/06/2020, with respect to the prior art rejection have been fully considered and are persuasive.  The 103 rejection of claims 1-20 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA S WILLIAMS whose telephone number is (571)270-5509.  The examiner can normally be reached on Mon-Fri, 8:30 am -6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.S.W./Examiner, Art Unit 3686                                                                                                                                                                                                        01/20/2021

/Jonathan Ng/Primary Examiner, Art Unit 3686